Citation Nr: 0632363	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder and 
the residuals of a head injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1968 to 
September 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran is the recipient of two Purple 
Hearts.

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This appeal originally included the additional issues of 
service connection for bilateral hearing loss and an 
increased evaluation for post-traumatic stress disorder 
(PTSD).  However, in a July 2004 letter, the veteran 
clarified that he was only pursuing the claim of service 
connection for a seizure disorder and the residuals of a head 
injury.  Therefore, the issues of service connection for 
bilateral hearing loss and an increased rating for PTSD are 
not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his seizure disorder began in 
service.  Specifically, the veteran testified that he was hit 
by shrapnel in the right side of his head and was knocked 
unconscious after a grenade attack. 

Induction reports indicate a history of a head injury.  A 
September 1970 separation examination showed that the veteran 
reported a history of head injury and loss of memory or 
amnesia.  The physician's summary stated that the episodes of 
amnesia were associated with poor rest and an inadequate 
diet.   

A letter from the veteran said that he had a seizure in March 
1971. 

A November 1971 hospital record showed that the veteran was 
admitted with complaints of mental reversions to Vietnam.  He 
was diagnosed with a dissociative type of neurosis related to 
the combat experience in Vietnam.  A November 1971 skull 
radiology report showed no bone destruction or unusual 
calcification in the cranium.
A March 1974 private examination showed that the veteran 
reported inappropriate behavior beginning in Vietnam 
characterized by a sudden lapse in memory, speaking to people 
not present in the room, and suddenly jumping up or acting as 
if his life were being threatened.  These episodes are 
followed by a pattern of becoming very tired and having to 
sleep for a few hours.  He denied any jerking of his 
extremities, incontinence, tongue biting, or passing-out 
spells.  The diagnoses were probable psychological disorder, 
possible convulsive disorder, and no other evidence of 
organic neurological disease.  

An April 1974 private treatment record showed hallucinations.  
From February 1978 to May 1983, private treatment records 
ongoing auras and seizures.  In a February 1978 record, it 
was noted that the veteran had seizures for the past nine 
years.   

A September 1988 private physician's letter stated that the 
veteran had been under his care since 1978 for a seizure 
disorder.  The physician stated that they were planning on 
admitting him to the hospital in October 1988 to determine 
whether he might be a candidate for surgical treatment of 
seizures.  

An August 1989 letter from a private physician stated that 
the veteran underwent a right anterior temporal lobectomy for 
intractable seizures, and had experienced no seizures since 
the surgery. 

Private treatment records from October 1990 show that the 
veteran had seizures from age 19 and reported a successful 
craniotomy at UCLA for seizure control. 

In the present case, there is evidence that the veteran has a 
current seizure disorder.  Additionally, the veteran alleges 
that he was injured in the head and knocked out during 
combat.  The Board notes that the veteran's DD-214 reflects 
that he is a recipient of two Purple Hearts.  These citations 
are indicative of participation in combat and, if an injury 
or disease is alleged to have been incurred or aggravated in 
combat, such occurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has further held that 38 U.S.C.A. section 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In the 
present case, there is no VA examination stating whether any 
head injury incurred in-service is etiologically linked to 
the current seizure disorder or any residuals of a head 
injury.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should notify the veteran 
of the ratings for the claimed 
disabilities and the effective date 
provisions for a claim of service 
connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. After the completion of #1, the RO/AMC 
should schedule the veteran for a VA 
neurological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.   If 
answering any question or making any 
determination would require the examiner 
to resort to speculation, the examiner 
should so state.  The examiner is asked 
to express an opinion to the following 
questions, as appropriate: 

(a) Is it likely, at least as likely 
as not (a 50 percent probability), 
or unlikely that the current seizure 
disorder existed prior to service?  

(b) If the answer to (a) is yes, 
then is it likely, at least as 
likely as not (a 50 percent 
probability), or unlikely that the 
preexisting seizure disorder 
increased in severity during 
service? If the disorder increased 
in severity, was this increase due 
to the natural progression of the 
disease?

(c) If the answer to (b) is no, then 
is it likely, at least as likely as 
not (a 50 percent probability), or 
unlikely that the current seizure 
disorder is related to the head 
injuries and unconsciousness as 
described by the veteran?  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations to include the provisions of 
38 C.F.R. section 3.655.  He should also 
be afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



